Title: From Alexander Hamilton to William Short, 30 November 1791
From: Hamilton, Alexander
To: Short, William



Duplicate
Treasury DepartmentNovember 30 1791
Sir

Your letters of the 23rd. and 31st. of August and 3d of September remain unacknowledged. Mine to you of the 1st. of August 2nd. September and 3rd. of October will much abrige what is necessary to be said at this time.
The prices of the public debt here rendering it questionable whether it be any longer the interest of the United States to prosecute the idea of purchases with monies borrowed at 5 ⅌ Cent, and there being reasons of the moment against beginning the redemption of the six per Cents, I have concluded to forbear drawing for the second Million of Guilders mentioned in my letter of the 1st. instant. Except therefore one million of the last six which has been drawn for, the intire loan is to be applied to European purposes.
In directing this application you will bear in mind that there will be payments to be made on account of the Dutch Loans for which the proper reservations are to be made.
In your letter of the 23d. of August you mention that “in June next the first reimbursement is to take place on the loans made at Amsterdam,” and the Commissioners in some of their letters speak of the time of that reimbursement as approaching.
Hence I conclude that some mistake has arisen, as by the Contracts in the Treasury it appears that the first payment of principal of the first Dutch Loan namely that for 5,000.000 of florins contracted the 17th of June 1782 is not to take place till the 1st. of June 1793.
It will be proper to have an explanation with the Commissioners on this point; lest an error should have crept into the copies of the Contract sent to the Treasury; which however from the whole circumstances appears scarcely possible.
All payments for interest or otherwise which shall be necessary to be made upon the Dutch Loans during the year 1792 are intended to be made out of the monies borrowed abroad which will leave in the Treasury here the sums that ought to be remitted for interest as a part of the two millions of Dollars authorised to be borrowed by the act making provision for the reduction of the public debt.
After the year 1792 remittances for interest will go from hence. But it is probable that for some time to come, we shall have to depend on loans abroad for the reimbursement of the installments of principal, which may be falling due.
I observe the idea that a Guarantee would be necessary, in the case of a Loan made in England. This circumstance I was not apprised of. It appears to me inadmissible.
I also observe what has passed concerning the charges on the last loan. You will perceive from my letters above referred to the light in which this subject of charges has presented itself to my view.
With the truest consideration and esteem I have the honor to be, Sir,   Your most Obedt servant
Alexander Hamilton William Short Esqr.
